Citation Nr: 1013166	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a liver disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 through 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran initially filed his claim 
in October 2006 seeking service connection for abnormal 
liver function.  The current issue on appeal at the Board, 
entitlement to service connection for liver disability, 
encompasses the Veteran's previous claims seeking service 
connection for abnormal liver function, hepatitis with 
resultant abnormal liver function tests, and cirrhosis of 
the liver, primary biliary cirrhosis, or cirrhotic phase of 
sclerosing cholangitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain an appropriate VA examination

The law provides that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The duty to 
assist also includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159(2009).  

The Veteran maintains that he contracted malaria during 
service, and was prescribed an assortment of medication to 
help treat it, including quinine, pyrimethamine, dapsone and 
gantrisin.  He further maintains that as a result of the 
malaria and medication, his condition grew worse and, in 
particular, he developed problems with his liver.  According 
to the Veteran, since this original injury, he continues to 
experience liver problems and is routinely monitored by a 
doctor regarding his abnormal liver function readings and 
laboratory findings. 

The Veteran is considered competent to relate experiences 
which he claims have exposed him to liver problems during 
service.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the 
five senses).  However, as a lay person, the Veteran is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Veteran's service treatment records indicate that he was 
diagnosed with falciparum malaria during service in November 
1970 and hospitalized for 43 days.  The records reveal that 
the Veteran had a sensitive reaction to the prescribed 
medication, which included quinine, pyrimethamine, dapsone 
and gantrisin, and a subsequent liver biopsy revealed "acute 
inflammation with numbers of neutrophiles and...a distinct 
granulomatous area."  Based on the biopsy findings, it 
appeared the Veteran had developed a form of  "nonspecific 
hepatitis with acute and chronic inflammation and granuloma" 
which was most likely due to drug sensitivity.  The 
remainder of the Veteran's service treatment records are 
negative for any treatment or diagnosis of a liver 
disability.  A December 1970 follow-up biopsy of the liver 
revealed "minimal histologic abnormalities" and "a slightly 
increased number of neutrophiles present in sinusoids..."  
Further comments on this service treatment record interpret 
such results to signify a "resolution of the previous 
inflammation."  The Veteran's diagnosis of "falciparum 
malaria" and resulting "drug hypersensitivity" as a reaction 
to the combination of drugs administered was noted in his 
March 1972 separation examination.  

Private treatment records dated from October 1987 to 
November 2008 reflect that the Veteran underwent routine 
liver function testing throughout the years.  At times the 
lab findings indicated abnormal liver function tests 
secondary to his prior history of hepatitis and/or his fatty 
liver, and other times these tests revealed normal liver 
function results.  An October 1988 progress note indicates 
the Veteran had elevated liver function tests secondary to a 
prior history of hepatitis, and a May 1994 progress note 
reflects the Veteran had abnormal liver function tests 
secondary to a prior history of hepatitis.  An April 1998 
liver biopsy reflects that there was "moderate steatosis and 
fatty infiltration" present in the liver.  The lab report 
further shows abnormal liver function tests noting that the 
etiology of these test results were unclear but possibly 
related to "fatty metamorphosis" or "old hepatitis."  This 
report also shows that the Veteran tested negative for 
Hepatitis A, B, and C.  The June 2003 progress report shows 
the Veteran had abnormal liver function tests secondary to a 
fatty liver.  An October 2005 treatment report reflects that 
the Veteran has had slightly elevated liver enzymes since 
contracting malaria in service and has been diagnosed with 
fatty liver.  In the October 2008 private treatment record 
the physician states that the Veteran was exposed to dioxin 
while in Vietnam and has had elevated liver enzymes since 
this exposure.  The physician concludes that the Veteran's 
liver damage and health problems are "most likely caused by 
his exposure to dioxin" while in Vietnam.  

The August 2007 rating decision denied the Veteran's claim 
seeking service connection for abnormal liver function.  
Upon filing his notice of disagreement in January 2008, the 
Veteran sought service connection for hepatitis with 
abnormal liver function tests.  However, the Veteran tested 
negative for hepatitis during the April 1998 lab work-up, 
and service connection for hepatitis was denied in the 
August 2008 SOC, as well as the April 2009 SSOC.  
Specifically, in the August 2008 SOC, the RO, upon 
readjudicating the claim, noted that "abnormal lab findings 
is not considered a disability within the meaning of the 
law."  Additionally, in the April 2009 SSOC, another RO 
noted that the reported elevated liver enzymes and the 
reported diagnosis of a fatty liver are not a diagnosed 
disability subject to service connection.  

While the Veteran's medical records contain evidence of 
abnormal liver function tests, his treatment records, 
progress notes and laboratory reports are absent of any 
discussion explaining whether these abnormal liver functions 
tests constitute a disability of the liver.  The medical 
evidence of record is devoid of a diagnosis of a liver 
disability or liver disease, and the treatment records do 
not contain a medical opinion addressing whether 
abnormalities in the liver, and biopsy findings reflecting 
"moderate steatosis" and "fatty infiltration," are the 
equivalent of a liver disease or liver disorder.  The 
October 2005 treatment report indicates the Veteran has a 
diagnosis of "fatty liver," but there is no medical opinion 
provided with respect to whether a "fatty liver" constitutes 
a liver disease or symptoms of a liver disability.  There is 
also nothing in the record to show that such a diagnosis is 
not indicative of a liver disorder or symptoms of a liver 
disorder.  The Board cannot render its own medical 
determination as to whether or not the lab findings of liver 
abnormalities, a lab report showing "moderate steatosis" and 
"fatty infiltration," or a diagnosis of "fatty liver," are 
evidence of a liver disorder or symptoms of a current liver 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board may only consider independent medical 
evidence and is prohibited from exercising its own 
independent judgment to resolve medical questions).

Similarly, while the Veteran may sincerely believe that he 
has a liver disability, the Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of 
a nexus to service).  Therefore, the Veteran's statements 
regarding a diagnosis do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Furthermore, if VA undertakes to provide a 
medical examination, the Board must ensure that such 
examination is adequate.  See Barr v. Nicholson, 21 Vet. 
303, 311.  

Under the circumstances presented in this case, the Board 
finds that the Veteran has met the test established in 
McLendon.  The Veteran's service treatment records reflect 
that he contracted malaria in service.  It is unclear 
whether the Veteran's current liver abnormalities and 
abnormal liver function tests are the result of the 
diagnosis of malaria and/or the drug sensitive reaction in 
his body to the medication prescribed to treat it.  His 
post-service medical treatment records indicate he has a 
recurrent abnormal liver function tests and fatty liver, and 
biopsies of his liver reveal findings of " moderate 
steatosis" and "fatty infiltration."  However, it is also 
unclear whether these findings constitute a liver disability 
or disease or symptoms of a liver disability or disease.  
The November 1970 service treatment record reflects that the 
Veteran developed a form of "nonspecific hepatitis" and 
"acute and chronic inflammation" of the liver after being 
diagnosed and treated for the malaria.  Therefore, there is 
an indication that a current liver disability may be 
associated with service.  Thus, a medical examination is 
necessary to determine 1) whether the Veteran suffers from a 
current liver disability or liver disease; and if so 2) 
whether that disability had its onset in service or is 
otherwise the result of a disease, injury, or event in 
service to include malaria and the treatment for malaria.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be afforded an 
appropriate VA examination to determine 
whether the Veteran currently suffers 
from a liver disability or liver 
disease.  The examiner must review the 
Veteran's claims file, specifically the 
November 1970 service treatment record, 
and provide an opinion on whether 
abnormal liver function test results 
constitute a liver disability or 
disease or symptoms of a liver 
disability or disease.  The examiner 
should also provide an opinion 
regarding whether the biopsy of the 
Veteran's liver, which showed findings 
of "moderate steatosis" and "fatty 
infiltration," and whether the October 
2005 private report reflecting a 
diagnosis of "fatty liver," reflect the 
current existence of a liver disability 
or liver disease or symptoms of a 
current liver disability or liver 
disease.  

2.	If the Veteran is found to have a 
current liver disability or liver 
disease, the examiner should offer an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the liver disability is 
etiologically related to (1) the 
November 1970 diagnosis of falciparum 
malaria; (2) a drug sensitive reaction 
in his body to the prescribed 
medication of quinine, pyrimethamine, 
dapsone and gantrisin resulting in the 
development of a "nonspecific 
hepatitis"; (3) the Veteran's exposure 
to the herbicides while in Vietnam; or 
(4) to an event, injury, or disease, if 
any, otherwise shown during his period 
of active service in his service 
treatment records.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner must be 
performed.  The examiner must be 
provided with the Veteran's claims 
file, including all service treatment 
records, VA medical records, and 
private treatment records.  The 
examiner must review all pertinent 
records and subsequent VA and private 
treatment records and provide an 
opinion as to: 

a.	The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside 
of service) of a connection 
between the development of a liver 
disability, if any, in this case 
and the Veteran's November 1970 
diagnosis of malaria in service on 
the theory that this disease or 
treatment for it exposed him to 
resulting liver problems. 

b.	The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside 
of service) of a connection 
between the development of a liver 
disability, if any, in this case 
and the prescribed medication used 
to treat his November 1970 
diagnosis of malaria, including 
quinine, pyrimethamine, dapsone 
and Gantrisin, on the theory that 
a drug-sensitive reaction in his 
body exposed him to resulting 
liver problems.  

c.	The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside 
of service) of a connection 
between the development of a liver 
disability, if any, in this case 
and the possible exposure to 
herbicides including dioxin or 
Agent Orange while in Vietnam; and

d.	Whether it is at least as likely 
as not that the Veteran's current 
liver disability, if any, had its 
onset in service or otherwise is 
causally or etiologically related 
to a disease or injury incurred in 
active service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2009), copies 
of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

3.	When the development requested has been 
completed, the case must be reviewed by 
the AMC/RO  on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


